Citation Nr: 1438547	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-41 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss, left ear.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss, right ear.

3.  Entitlement to service connection for allergic rhinitis.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for transabdominal hysterectomy and left ovarian cystectomy claimed as due to genital warts and tinea cruris.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1994.

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.

The issues of entitlement to service connection for allergic rhinitis, and transabdominal hysterectomy and left ovarian cystectomy claimed as due to genital warts and tinea cruris are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1995 decision, the RO denied entitlement to service connection for hearing loss, left ear, and hearing loss, right ear.  

2.  Additional evidence received since the RO's May 1995 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss, left ear, and hearing loss, right ear, and raises a reasonable possibility of substantiating the claims of service connection.

3.  In a July 2007 decision, the RO denied entitlement to service connection for transabdominal hysterectomy and left ovarian cystectomy.  

4.  Additional evidence received since the RO's May 1995 and July 2007 decisions is new and relates to an unestablished fact necessary to substantiate the claims of service connection and raises a reasonable possibility of substantiating the claims of service connection.

5.  Hearing loss, left ear, was noted on the Veteran's entrance examination.

6.  Preexisting hearing loss, left ear, was not aggravated by service beyond the normal progression of the disease.

7.  Right ear hearing loss is not shown.


CONCLUSIONS OF LAW

1.  The May 1995 RO decision denying entitlement to service connection for hearing loss, left ear, and hearing loss, right ear, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the May 1995 RO decision which denied entitlement to service connection for hearing loss, left ear, and hearing loss, right ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The July 2007 RO decision denying entitlement to service connection for transabdominal hysterectomy and left ovarian cystectomy is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the July 2007 RO decision which denied entitlement to service connection for transabdominal hysterectomy and left ovarian cystectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


5.  The criteria for an award of service connection for hearing loss, left ear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for an award of service connection for hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In November 2007, a VCAA letter was sent to the Veteran with regard to her hearing loss claim.  The letter notified the Veteran of what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter has clearly advised the Veteran of the evidence necessary to substantiate her claims. 

The Board also finds that VA has complied with all assistance provisions of VCAA.  

The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records and lay statements from the Veteran.  The Veteran underwent a VA audiological examination in March 2010.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss issues on appeal.

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1994, the Veteran filed an original claim of service connection for hearing loss, left ear.  She failed to appear for a VA examination and her claim was denied in a September 1994 rating decision.  The basis of the denial was that her hearing loss, left ear, preexisted service and did not permanently worsen during service.  38 U.S.C.A. § 1153.  

In January 1995, the Veteran notified VA that she had moved and she requested to be scheduled for a VA examination.  In April 1995, she underwent a VA audiological examination.  In a May 1995 rating decision, the RO denied entitlement to service connection for hearing loss, left ear, and determined that her claim for hearing loss, right ear, was not well grounded.  No new and material evidence was received within a year of issuance of the May 1995 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In September 2007, the Veteran filed informal claims of service connection for hearing loss of both ears.  She asserted that during her tour of service in training while performing her duties, she was exposed.to very loud and high pitched sounds coming from airplanes and helicopters.  While in Saudi Arabia she was exposed to weapons fired at range training and to live fire explosions.  The Veteran asserted that this type of exposure caused a degree of loss of hearing and ringing sounds in her ears.

The Veteran's statements pertaining to her belief of her noise exposure during service and her claims of associated hearing loss were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, while the April 1995 examination showed hearing loss within normal limits for rating purposes, a March 2010 VA examination report shows hearing loss, left ear.  Thus, a current disability is shown pertaining to hearing loss, left ear.

For the above reasons, the claims of service connection for hearing loss, left and right ears, are reopened.  38 U.S.C.A. § 5108.  Similarly, a September 2007 statement from the Veteran provides additional testimony as to the hysterectomy claim and also is deemed to satisfy the provisions of 38 C.F.R. § 3.156 to reopen that claim as well.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the Veteran has been given an opportunity to submit medical evidence, personal statements, and lay statements.  The November 2007 VCAA letter included information concerning direct service connection as to the claimed issues.  The September 2008 rating decision addressed the right ear hearing loss issue on the merits.  In the January 2012 Supplemental Statement of the Case, all issues were considered on the merits.  The Veteran has been provided with ample opportunity to provide evidence in support of her claims.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2009), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual background

The Veteran served in the United States Army.  Her military occupational specialty was "equip rec and pts."  She was a specialist in material storage and handling.  She had three years and five months service in the Persian Gulf.  

As detailed above, she asserts that during her tour of service in training while performing her duties, she was exposed.to very loud and high pitched sounds coming from airplanes and helicopters.  While in Saudi Arabia she was exposed to weapons fired at range training and to live fire explosions.  She asserts that this type of exposure caused a degree of loss of hearing and ringing sounds in her ears.




In October 1987, the Veteran underwent three audiometric tests for enlistment purposes and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
15
5
15
LEFT
40
30
35
10
30


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
10
5
10
LEFT
40
30
30
10
20


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
15
0
5
LEFT
30
25
5
10
20

Hearing loss was shown in the left ear.  On an October 1987 Report of Medical History, she checked the 'Yes' box for 'ear trouble' and reported left ear problems since she was a young child.  

On audiometric testing in February 1988, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
0
0
LEFT
35
25
40
20
30

On audiometric testing in March 1992, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
10
0
5
LEFT
40
40
35
20
20

On audiometric testing in March 1993, the examiner indicated that the left ear hearing loss was consistent with conductive hearing loss.

In April 1995, the Veteran underwent a VA examination.  Puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-
0
5
5
5
LEFT
-
25
35
10
20

The examiner commented that the Veteran's bilateral hearing was within normal limits for rating purposes but there was a conductive component in the left ear that the Veteran believed began during her childhood.  

In March 2010, the Veteran underwent another VA examination.  Puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
10
0
5
LEFT
40
40
35
20
20

The Veteran reported being diagnosed with decreased hearing in her left ear and that the condition had existed since 1988.  She indicated that left ear hearing loss was present when she enlisted in military service.  She described the symptoms of decreased hearing and recurrent ringing in the left ear.  She denied hearing loss or tinnitus in the right ear.  She reported difficulty understanding conversational speech in certain environments, especially when tinnitus is at its worst.

On auricle examination, the right side was within normal limits and the left side was within normal limits.  On external ear examination, the right side was within normal limits and the left side was within normal limits.  She reported that she has been experiencing an increase in the decreased hearing (difficulty understanding speech at times) and recurrent ringing in left ear since 1989.  She denied hearing loss or tinnitus in the right ear.

The examiner diagnosed left ear mixed hearing loss (consistent with otosclerosis) and no measurable hearing loss in the right ear.  The subjective factors were difficulty understanding speech in certain environments and recurrent ringing in the left ear.  The examiner noted that the objective factors were pre-existing left ear hearing loss and reported exposure to significant noise, in her duty assignments during military service.  For the left ear, the claimant had a mild (according to VA averaging) mixed (sensorineural and conductive) hearing loss.  There was no measurable hearing loss in right ear.  

The examiner opined, based on records received and reviewed suggesting hearing loss at enlistment, with some fluctuations throughout military service and claims by the Veteran of exposure to noise trauma during military service, the current left ear mixed hearing loss is at least as likely as not a continuation of the condition that existed at enlistment and is not related to the reported noise exposure.  

In an addendum opinion, the examiner stated that the exposure to noise was at least as likely as not related to the presence of the tinnitus but explained that noise exposure does not cause a change in hearing when it is conductive (medically treatable) in nature as noise is responsible for sensorineural change in hearing thresholds but not a conductive change in hearing.  The natural progression is the physical changes in an ear that will occur when a conductive hearing loss is present for a prolonged period of time and left untreated medically.  Therefore it was the examiner's opinion that the changes in the amount of conductive hearing loss (the worsening of thresholds) is at least as likely as not related to the conductive hearing loss being present at enlistment and not being treated, which may have resulted in an improvement in hearing thresholds, during military service and thus progressively worsening.  The examiner explained that conductive hearing loss is not related to noise exposure and therefore even though it was the examiner's opinion that the left ear tinnitus is at least as likely as not related to noise exposure, it was the examiner's opinion that the noise exposure did not make significant sensorineural threshold changes and therefore is less than likely as not related to the noise exposure.

Hearing loss, left ear

As detailed, hearing loss was noted on entry into service and the Veteran reported hearing loss in her left ear since her childhood.  The evidence supports a finding that hearing loss preexisted service.  See 38 C.F.R. § 3.385.  Thus, the question is whether is her preexisting hearing loss, left ear, was aggravated by her active service.  

As discussed above, the March 2010 VA examiner opined that the Veteran's left ear hearing loss is less likely as not related to her military noise exposure, explaining that conductive hearing loss is not due to noise exposure.  As the examiner explained, the changes in the amount of conductive hearing loss (the worsening of thresholds) is at least as likely as not related to the conductive hearing loss present at enlistment and not being treated.  A reading of the examiner's opinion amounts to a finding that any progression of her hearing loss after her military service that did not occur as a result of military noise exposure but as a result of her conductive hearing loss.  

The opinion of the VA examiner leads to a finding that the Veteran's preexisting left ear hearing loss was not aggravated beyond the natural progression of the disease.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between her current hearing loss, left ear, and her noise exposure experienced during service.  In this capacity, the Board finds her competent to attest to the noise exposure she experienced during service, and find her statements and testimony of noise exposure credible based on her experiences of serving in the Army.  The Board concedes that the Veteran had noise exposure during her period of active service.  However, she is not competent to provide an opinion that her current left ear hearing loss is due to her in-service noise exposure, as she does not have the requisite medical expertise.  Although in-service noise exposure is conceded, the fact remains that she had left ear hearing loss upon entry into service, and her condition had not worsened at the time of separation from service.  Likewise, hearing loss for VA purposes was not initially shown on examination in 1995, and the examiner commented on the conductive component.  The March 2010 VA examiner was aware of the in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that her left ear hearing loss preexisted service and was not aggravated by service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service complaints and noise exposure) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss, left ear.  

Right ear

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the right ear, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz are 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  Finally, the speech recognition score is not less than 94 percent.  Consequently, in this case, the Veteran's hearing is within normal limits in the right ear.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right ear as defined by § 3.385.  The Veteran has not specifically contended that she has hearing loss that would meet the regulatory definition and it would require audiologic testing to determine that she had hearing loss at the requisite level.  As there is no probative evidence of a hearing loss disability in the right ear during service and following service in this case, as defined by the applicable regulation, the claim of service connection for right ear hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to her noise exposure experienced during service.  However, even conceding that the Veteran had noise exposure during service and even if her assertions were found credible, the fact remains that she does not have a disability of the right ear for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for hearing loss, left and right ears, and of service connection for transabdominal hysterectomy and left ovarian cystectomy, are reopened.  

Entitlement to service connection for hearing loss, left ear, is denied.

Entitlement to service connection for hearing loss, right ear, is denied.


REMAND

Allergic rhinitis

Service treatment records and post-service VA record reflect diagnoses of chronic sinusitis, for which service connection is in effect.  The Veteran also seeks service connection for allergic rhinitis.  Service treatment records dated in November 1988 and July 1989 reflect an assessment of allergic rhinitis.  A July 2002 VA treatment record reflects a diagnosis of chronic sinusitis/allergic rhinitis.  A July 2002 VA treatment record reflects a diagnosis of allergic sinusitis.  The Veteran should be afforded a VA examination to assess whether she has a chronic disability of allergic rhinitis due to service that is separate and distinct from her service-connected sinusitis.  

Transabdominal hysterectomy and left ovarian cystectomy 

During service the Veteran had a right ectopic pregnancy in April 1989, and in January 1992 she was treated for vaginal warts.  In 2006, she underwent a transabdominal hysterectomy and left ovarian cystectomy.  

A May 2007 VA examiner stated that her hysterectomy was performed secondary to enlarging fibroids and a complex ovarian cyst.  The examiner found no relationship to her remote history of genital warts.  At the time of her hysterectomy she was found to have pelvic adhesions from her previous surgery and the right tube itself was described as normal.  

The examiner, however, did not provide an opinion as to any relationship between her hysterectomy and ectopic pregnancy.  Thus, further opinion is needed.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of her claimed allergic rhinitis.

It is imperative that the Virtual folder be made available to and be reviewed by the examiner.  The examiner should respond to the following:

a)  does the Veteran have chronic allergic rhinitis, separate and distinct from her service-connected chronic sinusitis?  (if so, please identify which symptoms would be unique to each disorder)

b)  if so, did chronic allergic rhinitis at least as likely as not (a 50 percent or higher degree of probability) have its onset during her period of service or is it otherwise related to her period of service?

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report her symptoms and history; and that her reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  Request that a VA physician with appropriate expertise review the Veteran's Virtual folder to ascertain the etiology of her transabdominal hysterectomy and left ovarian cystectomy.  

It is imperative that the Virtual folder be made available to and be reviewed by the examiner.  The examiner should opine whether the Veteran's transabdominal hysterectomy and left ovarian cystectomy is at least as likely as not (a 50 percent or higher degree of probability) due to her period of service, to include her right ectopic pregnancy or vaginal warts?

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report her symptoms and history; and that her reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  If entitlement to service connection for allergic rhinitis and transabdominal hysterectomy and left ovarian cystectomy remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


